                         UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF TENNESSEE

 IN RE:                                     *
                                            *       CASE NO.: 3:19-bk-07235
 CUMMINGS MANOOKIAN, PLLC,                  *
                                            *       CHAPTER 7
        Debtor.                             *

           OBJECTION OF GRANT, KONVALINKA & HARRISON, P.C.
     TO TRUSTEE’S MOTION TO APPROVE COMPROMISE AND SETTLEMENT

        Comes Grant, Konvalinka & Harrison, P.C. (“GKH”) and objects to the Trustee’s Motion

 to Approve Compromise and Settlement (Doc. 108) in which the Trustee proposes to settle Claim

 No. 5 filed by Dean Chase, Sandra Chase and B. F. Chase, Inc. (“the Chase Parties”) by allowing

 the Chase claim as a general unsecured claim in the amount of $250,000.00. The date to file

 responses or objections to the Trustee’s Motion is July 27, 2021 and the date of the scheduled

 hearing is August 11, 2021.

                                          BACKGROUND

        1.      Cummings Manookian, PLLC (“Debtor”) filed a Chapter 7 petition in this Court

 on November 6, 2019 and Jeanne Ann Burton was appointed as the Chapter 7 Trustee.

        2.      On March 30, 2020, the Chase Parties filed a secured claim in the amount of

 $806,927.04 based on a sanctions judgment against the Debtor, Brian Manookian, Mark

 Hammervold and Hammervold Law, PLC, jointly and severally.

        3.      Upon appeal of the sanctions judgment, the Tennessee Court of Appeals for the

 Middle Section of Tennessee vacated the sanctions judgment and remanded the matter for

 rehearing, primarily based on the determination that the trial court judge should have recused

 himself due to the appearance of bias.




                                                1

Case 3:19-bk-07235       Doc 111    Filed 07/27/21 Entered 07/27/21 15:10:42         Desc Main
                                   Document     Page 1 of 14
        4.      The Chase Parties have appealed the Tennessee Court of Appeals’ decision to the

 Tennessee Supreme Court which has not yet determined whether to accept certiorari.

        5.      The Trustee asserts that it is her opinion that approval of a settlement agreement

 with the Chase Parties to allow the Chase claim as an unsecured claim in the amount of

 $250,000.00 is in the best interest of the estate and should be accepted.

                                      LAW AND ARGUMENT

        Under the settlement proposed by the Trustee, the Chase claim will be allowed as an

 unsecured claim in the amount of $250,000 and the Trustee will waive any other cause of action

 the estate might have against the Chase parties in exchange for the Chase parties’ agreement to

 dismiss the Debtor from the state court action and to release any other claims the Chase parties

 might have against the estate or the Trustee.

        The Trustee asserts that approval of the settlement agreement with the Chase Parties is in

 the best interest of creditors based on several reasons. First, the Trustee asserts that a question

 exists as to whether the vacation of the sanctions order applies to the Debtor since the Debtor did

 not appeal the sanctions order and the appeal was specifically stayed as to the Debtor. Per the

 Trustee, it is arguable that the sanctions judgment might still be applicable to the Debtor since the

 Debtor did not appeal the decision. However, it is clear from the appellate records that the Court

 of Appeals considered Cummings Manookian to have been before the appellate court as the Court

 granted its Motion for Extension of Time to file its brief and recited in the Order remanding the

 case that Debtor filed a voluntary bankruptcy petition after briefing in the appeal. Chase v. Stewart,

 No. M2018-01991-COA-R3-CV, 2021 Tenn. App. LEXIS 42, at **2, fn. 1 (Tenn. Ct. App. Feb.

 4, 2021); see copy of Order entered by the Tennessee Court of Appeals on June 21, 2019, attached

 hereto as Exhibit 1.



                                                   2

Case 3:19-bk-07235        Doc 111    Filed 07/27/21 Entered 07/27/21 15:10:42               Desc Main
                                    Document     Page 2 of 14
         Secondly, the proposed settlement reduces the potential exposure of this estate by

 approximately $500,000.00 as it reduces their claim from potentially $748,769.20 to $250,000.00.

         The third basis for the Trustee’s opinion that the proposed settlement is in the best interest

 of the estate is that the expensive and time-consuming litigation that would be required if the estate

 had to engage in new litigation in the state court is not in the best interest of this estate or creditors,

 as the Trustee would require separate representation in the matter and additional fees and expenses

 would be incurred, possibly in an amount in excess of $150,000.00.

         Finally, the Trustee asserts that it is in the best interest of the creditors and judicial economy

 to establish an amount for the Chase Parties’ claims so that the Trustee can proceed with the

 pending adversary case against Hagh Law, PLLC, Afsoon Hagh and Manookian, PLLC and

 determine what claims in the estate are valid.

         The Trustee has filed its Motion to Approve Compromise and Settlement pursuant to

 Bankr. R. Civ. 9019 which provides that the Court “may approve a compromise or settlement.”

 The standards which a court must consider evaluating a settlement include:

         (1) the probability of success in the litigation;

         (2) the likely difficulties in collection;

         (3) the complexity of the litigation;

         (4) the expense, inconvenience and delay necessarily attending it; and

         (5) the paramount interest of the creditors.

 In re Martin, 91 F.3d 389, 36 (3rd Cir. 1996); In re Healthco Int’l, Inc., 136 F.3d 45 (1st Cir. 1998);

 In re A & C Properties, 784 F.2d 1377 (9th Cir. 1986).

         Stated more generally, the standard for approving a settlement, whether it is in the best

 interest of the estate, entails an examination of the settlement’s terms with the litigation’s probable



                                                      3

Case 3:19-bk-07235         Doc 111     Filed 07/27/21 Entered 07/27/21 15:10:42                 Desc Main
                                      Document     Page 3 of 14
 cause and benefit. In re Bond, 16 F.3d 408 (4th Cir. 1994). Thus, the Court must determine the

 likelihood that the sanctions judgment will be reinstated against the Debtor as the principal of Mr.

 Manookian, the cost to the estate of further litigation to determine the Debtor’s liability for Mr.

 Manookian’s actions and the potential benefits the estate is waiving in giving up any potential

 claims the estate might have against the Chase parties. GKH asserts that it is unlikely that the trial

 court or any appellate court will assess liability against the Debtor for Mr. Manookian’s violations

 of a court order as such actions should not be considered actions of any attorney acting within the

 scope of his employment, even if the trial court were to determine that Mr. Manookian should be

 sanctioned individually. Furthermore, the Motion is devoid of any explanation as to what potential

 claims against the Debtor the Trustee is waiving.

          As reflected in the February 4, 2021, Tennessee Court of Appeals decision, the Chase

 parties sought findings of contempt and an award of damages - and alternatively, an award of

 sanctions by the State Court pursuant to Tenn. R. Civ. P. 37.02 - based on the alleged misdeeds of

 attorney Manookian and attorney Hammervold which the Chase parties contended were in

 violation of certain orders entered by the State Court. See Chase, 2021 Tenn. App. LEXIS 42, at

 **2-9.    According to the vacated State Court July 20, 2021, order/judgment, the alleged

 grounds/basis for the State Court’s determination that sanctions awarded should also purportedly

 be assessed against Cummings Manookian PLC is the State Court’s finding that: “… Cummings

 Manookian, PLC is also in civil contempt based upon the knowing, willful, and intentional

 violations of Mr. Manookian acting as its agent for the law firm.” [See the State Court’s July 20,

 2018 Memorandum and Order, p. 95].




                                                   4

Case 3:19-bk-07235        Doc 111    Filed 07/27/21 Entered 07/27/21 15:10:42               Desc Main
                                    Document     Page 4 of 14
        A.      Tennessee state law standards for holding a party in contempt for violating a

 court order.

        In Konvalinka v. Chattanooga-Hamilton County Hosp. Auth., 249 S.W.3d 346 (Tenn.

 2008), the Tennessee Supreme Court reiterated certain mandatory standards/restrictions applicable

 for a finding of contempt:

        … At common law, the contempt power was broad and undefined. See Nye v.
        United States, 313 U.S. 33, 43–47, 61 S.Ct. 810, 85 L.Ed. 1172 (1941). Concerned
        about the potential abuse of this power, the Tennessee General Assembly, like its
        counterparts in other states, enacted statutes to define and limit the courts' power to
        punish for contempt. Black v. Blount, 938 S.W.2d at 397. As a result, the courts'
        contempt power is now purely statutory. Scott v. State, 109 Tenn. 390, 394–95, 71
        S.W. 824, 825 (1902); State v. Galloway, 45 Tenn. at 328–31; State ex rel. Flowers
        v. Tenn. Trucking Ass'n Self Ins. Group Trust, 209 S.W.3d 602, 611 (Tenn. Ct. App.
        2006); Derryberry v. Derryberry, 8 Tenn. Civ. App. (Higgins) 401, 402 (1918).

        Tenn. Code Ann. § 16–1–103 (1994) currently provides that “[f]or the effectual
        exercise of its powers, every court is vested with the power to punish for contempt,
        as provided for in this code.”10 To give effect to this power, Tenn. Code Ann. §§
        29–9–101 to –108 (2000) further define the scope of the contempt power and the
        punishment and remedies for contemptuous acts.11 Of particular relevance to this
        case, Tenn. Code Ann. § 29–9–102(3) specifically empowers the courts to use their
        contempt powers in circumstances involving “[t]he willful disobedience or
        resistance of any officer of the such courts, party, juror, witness, or any other
        person, to any lawful writ, process, order, rule, decree, or command of such courts.”
        This provision enables the courts to maintain the integrity of their orders. Wilson v.
        Wilson, 984 S.W.2d 898, 904 (Tenn. 1998); Thigpen v. Thigpen, 874 S.W.2d 51,
        53 (Tenn. Ct. App.1993); State v. Sammons, 656 S.W.2d 862, 869 (Tenn. Crim.
        App.1982).

                                              *    *     *

                                                  III.

        Civil contempt claims based upon an alleged disobedience of a court order have
        four essential elements. First, the order alleged to have been violated must be
        “lawful.”12 Second, the order alleged to have been violated must be clear, specific,
        and unambiguous.13 Third, the person alleged to have violated the order must have
        actually disobeyed or otherwise resisted the order.14 Fourth, the person's violation
        of the order must be “willful.”15




                                                   5

Case 3:19-bk-07235       Doc 111    Filed 07/27/21 Entered 07/27/21 15:10:42               Desc Main
                                   Document     Page 5 of 14
       The threshold issue in any contempt proceeding is whether the order alleged to have
       been violated is “lawful.” A lawful order is one issued by a court with jurisdiction
       over both the subject matter of the case and the parties. Vanvabry v. Staton,16 88
       Tenn. 334, 351–52, 12 S.W. 786, 791 (1890);17 Churchwell v. Callens, 36 Tenn.
       App. 119, 131, 252 S.W.2d 131, 136–37 (1952). An order is not rendered void or
       unlawful simply because it is erroneous or subject to reversal on appeal. Vanvabry
       v. Staton, 88 Tenn. at 351, 12 S.W. at 791; Churchwell v. Callens, 36 Tenn. App.
       at 131, 252 S.W.2d at 137. Erroneous orders must be followed until they are
       reversed. Blair v. Nelson, 67 Tenn. (8 Baxt.) 1, 5 (1874). … Naturally, the
       determination of whether a particular order is lawful is a question of law.

       The second issue involves the clarity of the order alleged to have been violated. A
       person may not be held in civil contempt for violating an order unless the order
       expressly and precisely spells out the details of compliance in a way that will enable
       reasonable persons to know exactly what actions are required or forbidden. Sanders
       v. Air Line Pilots Ass'n Int'l, 473 F.2d 244, 247 (2d Cir.1972); Hall v. Nelson, 282
       Ga. 441, 651 S.E.2d 72, 75 (2007); Marquis v. Marquis, 175 Md. App. 734, 931
       A.2d 1164, 1171 (2007); Cunningham v. Eighth Judicial Dist. Ct. of Nev., 102 Nev.
       551, 729 P.2d 1328, 1333–34 (1986); Petrosinelli v. People for the Ethical
       Treatment of Animals, Inc., 273 Va. 700, 643 S.E.2d 151, 154–55 (2007). The order
       must, therefore, be clear, specific, and unambiguous. See Doe v. Bd. of Prof'l
       Responsibility, 104 S.W.3d at 471; Long v. McAllister–Long, 221 S.W.3d at 14.18

       Vague or ambiguous orders that are susceptible to more than one reasonable
       interpretation cannot support a finding of civil contempt. City of Gary v. Major, 822
       N.E.2d 165, 170 (Ind.2005); Judge Rotenberg Educ. Ctr., Inc. v. Comm'r of Dep't
       of Mental Retardation, 424 Mass. 430, 677 N.E.2d 127, 137 (1997); Ex parte
       Slavin, 412 S.W.2d at 45. Orders need not be “full of superfluous terms and
       specifications adequate to counter any flight of fancy a contemner may imagine in
       order to declare it vague.” Ex parte Blasingame, 748 S.W.2d 444, 446
       (Tex.1988)(quoting Ex parte McManus, 589 S.W.2d 790, 793 (Tex. Civ. App. -
       Dallas 1979)). They must, however, leave no reasonable basis for doubt regarding
       their meaning. Int'l Longshoremen's Ass'n, Local No. 1291 v. Phila. Marine Trade
       Ass'n, 389 U.S. 64, 76, 88 S.Ct. 201, 19 L.Ed.2d 236 (1967); Salt Lake City v.
       Dorman–Ligh, 912 P.2d 452, 455 (Utah Ct. App. 1996).

       Orders alleged to have been violated should be construed using an objective
       standard that takes into account both the language of the order and the
       circumstances surrounding the issuance of the order, including the audience to
       whom the order is addressed. United States v. Bernardine, 237 F.3d 1279, 1282
       (11th Cir. 2001); United States v. Young, 107 F.3d 903, 907–08 (D.C. Cir. 1997).
       Ambiguities in an order alleged to have been violated should be interpreted in favor
       of the person facing the contempt charge. Liberte Capital Group, LLC v.
       Capwill, 462 F.3d 543, 551 (6th Cir. 2006); Levin v. Tiber Holding Corp., 277 F.3d
       243, 251 (2d Cir. 2002); Town of Virgil v. Ford, 184 A.D.2d 901, 585 N.Y.S.2d
       559, 560 (1992); Greene v. Finn, 153 P.3d at 951. Determining whether an order is

                                                 6

Case 3:19-bk-07235      Doc 111    Filed 07/27/21 Entered 07/27/21 15:10:42              Desc Main
                                  Document     Page 6 of 14
       sufficiently free from ambiguity to be enforced in a contempt proceeding is a legal
       inquiry that is subject to de novo review. Davies v. Grossmont Union High Sch.
       Dist., 930 F.2d 1390, 1394 (9th Cir. 1991); In re Leah S., 284 Conn. 685, 935 A.2d
       1021, 1027 (2007); City of Wisconsin Dells v. Dells Fireworks, Inc., 197 Wis.2d 1,
       539 N.W.2d 916, 924 (1995).19

       The third issue focuses on whether the party facing the civil contempt charge
       actually violated the order. This issue is a factual one to be decided by the court
       without a jury. See Pass v. State, 181 Tenn. 613, 620, 184 S.W.2d 1, 4
       (1944); Sherrod v. Wix, 849 S.W.2d 780, 786 (Tenn. Ct. App. 1992). The quantum
       of proof needed to find that a person has actually violated a court order is a
       preponderance of the evidence. Doe v. Bd. of Prof'l Responsibility, 104 S.W.3d at
       474. Thus, decisions regarding whether a person actually violated a court order
       should be reviewed in accordance with the standards in Tenn. R. App. P. 13(d).

       The fourth issue focuses on the willfulness of the person alleged to have
       violated the order. …

       In the context of a civil contempt proceeding under Tenn. Code Ann. § 29–2–
       102(3), acting willfully does not require the same standard of culpability that is
       required in the criminal context. State ex rel. Flowers v. Tenn. Trucking Ass'n Self
       Ins. Group Trust, 209 S.W.3d at 612. Rather, willful conduct

              consists of acts or failures to act that are intentional or voluntary
              rather than accidental or inadvertent. Conduct is ‘willful’ if it is the
              product of free will rather than coercion. Thus, a person acts
              ‘willfully’ if he or she is a free agent, knows what he or she is doing,
              and intends to do what he or she is doing.

       State ex rel. Flowers v. Tenn. Trucking Ass'n Self Ins. Group Trust, 209 S.W.3d at
       612 (citations omitted). … Determining whether the violation of a court order was
       willful is a factual issue that is uniquely within the province of the finder-of-fact
       who will be able to view the witnesses and assess their credibility. Thus, findings
       regarding “willfulness” should be reviewed in accordance with the Tenn. R. App.
       P. 13(d) standards.21

       After determining that a person has willfully violated a lawful and sufficiently clear
       and precise order, the court may, in its discretion, decide to hold the person in civil
       contempt. See Robinson v. Air Draulics Eng'g Co.,214 Tenn. 30, 37, 377 S.W.2d
       908, 912 (1964). …

       … Discretionary decisions must take the applicable law and relevant facts into
       account. Ballard v. Herzke, 924 S.W.2d 652, 661 (Tenn.1996). Thus, reviewing
       courts will set aside a discretionary decision only when the court that made the
       decision applied incorrect legal standards, reached an illogical conclusion, based
       its decision on a clearly erroneous assessment of the evidence, or employs

                                                 7

Case 3:19-bk-07235      Doc 111    Filed 07/27/21 Entered 07/27/21 15:10:42               Desc Main
                                  Document     Page 7 of 14
           reasoning that causes an injustice to the complaining party. Mercer v. Vanderbilt
           Univ., 134 S.W.3d 121, 131 (Tenn.2004); Perry v. Perry, 114 S.W.3d 465, 467
           (Tenn.2003).

 Konvalinka, 249 S.W.3d at 354-358. (Footnotes omitted; emphasis added).


        B.      Under what circumstances can a law firm – when the firm is not a party to the
 action - be held in contempt for violating a court order and/or be assessed sanctions based
 on the conduct of one of the law firm’s attorneys?

           In Phuc Quang Le v. Humphrey, 703 F. App'x 830, 835-36 (11th Cir. 2017), the Court

 stated:

           In an appropriate case, of course, a law firm can be sanctioned. See, e.g., In re Mroz,
           65 F.3d 1567, 1575-76 (11th Cir. 1995) (inherent powers); Avirgan v. Hull, 932
           F.2d 1572, 1582 (11th Cir. 1991) (28 U.S.C. § 1927). And Rule 11 requires a
           district court to bind a law firm "[a]bsent exceptional circumstances." Fed R. Civ.
           P. 11(c)(1). But here the district court never returned to the issue of Merritt
           Watson's liability following the September 2012 hearing, and Mr. Le did not ask
           the court for clarification. Under the circumstances, Merritt Watson reasonably
           believed that it was off the hook.

 However, the issue of whether a law firm should be subject to sanctions/contempt, because of

 misconduct of one of its attorneys, pursuant to 18 U.S.C § 1927 and/or under the authority of a

 federal court’s “inherent powers” to police “bad faith” conduct in proceedings before it was

 assessed differently in Alberts v. Tuft (In re Greater Se. Cmty. Hosp. Corp.), Nos. 02-02250, 04-

 10459, 2010 Bankr. LEXIS 2689 (Bankr. D.D.C. Aug. 9, 2010). In Alberts, one of the defendants

 in a bankruptcy court adversary proceeding (Epstein Becker & Green P.C) moved for an award of

 attorneys' fees and expenses against the attorneys and law firm that represented the plaintiff (Sam

 J. Alberts, Trustee for the DCHC Liquidating Trust) pursuant to § 1927 and/or the court’s inherent

 powers. Alberts 2010 Bankr. LEXIS 2689, at *2. In granting Epstein Becker's motion in part and

 imposing sanctions against Sam J. Alberts as counsel for the plaintiff with respect to litigation




                                                     8

Case 3:19-bk-07235          Doc 111    Filed 07/27/21 Entered 07/27/21 15:10:42               Desc Main
                                      Document     Page 8 of 14
 pursued after the court granted Epstein Becker's motion for summary judgment, the Alberts Court

 stated, in relevant part:

         Based upon the evidence submitted to the court and the representations made by
         counsel, there was no good faith basis for Alberts to assert that a settlement
         agreement existed, and thus no valid ground upon which to move to have summary
         judgment vacated and discovery reopened. Alberts' motion was frivolous,
         unreasonable, and in bad faith, having been based upon facts he knew to be false.
         His conduct was based on an obstinate refusal to acknowledge that the entry of the
         summary judgment order had brought the claims against Epstein Becker to an end
         with a finality that Epstein Becker had repeatedly made clear it desired.

         *   *   *

         IV.
         Sanctions under § 1927 are only appropriate against Alberts. Under 28 U.S.C. §
         1927, the court has the authority to sanction "any attorney or other person admitted
         to conduct cases in any court of the United States or any Territory" that committed
         the offending conduct. Claiborne v. Wisdom, 414 F.3d 715, 722-24 (7th Cir. 2005),
         holds that sanctions under § 1927 may not be imposed against a law firm, and I
         adopt the reasoning of that decision on that point. Although the Court of Appeals
         for this circuit upheld an award of sanctions against a law firm under §
         1927 in LaPrade v. Kidder Peabody & Co., Inc., 146 F.3d 899, 905, 330 U.S. App.
         D.C. 386 (D.C. Cir. 1998), the law firm failed to raise the issue of whether a law
         firm, and not only those attorneys of the law firm who conducted the litigation,
         could be sanctioned under § 1927, and the decision in LaPrade thus did not decide
         the issue. Limiting the award of § 1927 sanctions to one against only Alberts,
         however, does not address his law firm's vicarious liability for the award if Alberts
         fails to pay the award. Claiborne v. Wisdom, 414 F.3d at 724.

         V.
         Under its inherent authority, the court may sanction a party's law firm. In re Mroz,
         65 F.3d at 1574; Fellheimer, Eichen & Braverman, P.C. v. Charter Technologies,
         Inc., 57 F.3d 1215, 1228 (3d Cir. 1995) (upholding sanctions—beyond Rule
         9011 sanctions imposed against one attorney, who had signed the offending
         paper—against law firm pursuant to the court's inherent power because the trial
         court concluded that other attorneys at the law firm were primarily
         responsible for the sanctionable conduct). See Wallace, 964 F.2d at 1218. Here,
         the sanctionable conduct was committed in the filing of the motion to vacate the
         order and reopen discovery. (See DE No. 313, p. 6.) Alberts signed and litigated
         that motion, and sanctions against him under the court's inherent authority are
         appropriate as to him. There is no evidence that anyone else in his law firm bore
         any responsibility for that course of conduct. In the exercise of my discretion, I
         do not believe it appropriate to impose sanctions for bad faith litigation against the
         White & Case law firm as a whole. See Wolters Kluwer Fin. Servs., Inc. v.

                                                   9

Case 3:19-bk-07235           Doc 111    Filed 07/27/21 Entered 07/27/21 15:10:42           Desc Main
                                       Document     Page 9 of 14
        Scivantage, 564 F.3d 110 (2d Cir. 2009), cert. denied, ___ U.S. ___, 130 S. Ct. 625,
        175 L. Ed. 2d 501 (Nov. 16, 2009). In Scivantage, an attorney, Peters, engaged in
        bad faith conduct, and the district court imposed sanctions against her law firm. The
        court of appeals declined to uphold such sanctions against the law firm, finding that
        the district court imputed Peters's bad faith to the law firm because the law firm
        failed to prevent what she did. The court of appeals explained:

                we have held that "[b]ad faith is personal" and "may not
                automatically be visited" on others. Browning Debenture Holders'
                Comm. v. DASA Corp., 560 F.2d 1078, 1089 (2d
                Cir.1977). Accordingly, absent other specific evidence of [the law
                firm's] bad faith, a sanction under the court's inherent power is
                unjustified.

        In this court, the local rules provide for an attorney to enter his or her appearance
        on behalf of a client, although the attorney's law firm is also understood to be
        representing the client. To impose sanctions against the law firm personally appears
        unwarranted when the law firm, as an institution, has not engaged in any conduct
        leading to the bad faith conduct. See Claiborne, 414 F.3d at 724 (contemplating
        sanctions on a law firm where previous litigation and events had put the law firm
        on notice that the attorney's litigation practices were questionable and warranted
        monitoring). Nevertheless, this does not address the issue of whether White & Case
        LLP can be held vicariously liable for the sanctions award if Alberts does not satisfy
        the award.

        Because Alberts, in his capacity as counsel, signed and litigated the motion to
        vacate the summary judgment order, the sanctions, the amount of which will be
        determined at a later hearing, are imposed upon Alberts in his capacity as counsel
        for the plaintiff. This will require him "to satisfy personally the excess costs,
        expenses, and attorneys' fees reasonably incurred because of such conduct." See 28
        U.S.C. § 1927.

 Alberts, 2010 Bankr. LEXIS 2689, at *66, 69-73.

        The above-stated principles as to whether misconduct of an attorney can be attributed

 and/or should be automatically attributed to such attorney’s law firm are consistent with the

 holdings in Wolters Kluwer Fin. Servs., Inc. v. Scivantage, 564 F.3d 110 (2d Cir. 2009), cert.

 denied, 558 U.S. 1037, 130 S. Ct. 625, 175 L. Ed. 2d 501 (Nov. 16, 2009) which the Alberts Court

 relies upon – in part – as precedential authority for its holdings. In asserting such principles, the

 Wolters Kluwer Fin. Servs., Inc. Court stated:



                                                  10

Case 3:19-bk-07235       Doc 111 Filed 07/27/21 Entered 07/27/21 15:10:42                  Desc Main
                                Document    Page 10 of 14
          The district court imposed two non-monetary sanctions on Dorsey & Whitney as a
          firm: one for voluntarily dismissing the Wolters Kluwer suit in the Southern
          District, and one for using the deposition transcripts [which had been designated by
          the opposing party as for “Attorney Eyes Only” pursuant to a Protective Order in
          the New York action] in the Massachusetts action. Both sanctions must be
          overturned.

          *   *    *

          In seeking reversal of the sanction, Dorsey advances two arguments: (1) the district
          court's finding that Dorsey lawyers acted with an improper purpose was not
          accompanied by a finding that the firm itself acted in bad faith; and (2) … .

          With regard to bad faith, the only passage in the district court's opinion touching on
          culpability of the firm itself is in a footnote to its conclusion, in which the court
          wrote that the firm's culpability "stems not only from Ms. Peters, but also from the
          firm's inability ? to adequately supervise its attorneys, as well as its decision to
          leave Ms. Peters in charge of the litigation while she was on vacation." This passage
          reflects that the district court imputed Peters's bad faith to Dorsey because Dorsey
          failed to prevent what she did. But we have held that "[b]ad faith is personal" and
          "may not automatically be visited" on others. Browning Debenture Holders' Comm.
          v. DASA Corp., 560 F.2d 1078, 1089 (2d Cir. 1977). Accordingly, absent other
          specific evidence of Dorsey's bad faith, a sanction under the court's inherent
          power is unjustified.

 Wolters Kluwer Fin. Servs., 564 F.3d at 114.1

 1
  The New York federal district court decision at issue in Wolters Kluwer Fin. Servs., Inc. also addressed these same
 principles regarding the imposition of sanctions against law firms because of the misconduct of its individual attorneys.
 For example, the district court stated:

          … a finding of bad faith is a prerequisite to sanctions under 28 U.S.C. § 1927. Oliveri v. Thompson,
          803 F.2d 1265, 1273. It should also be noted that sanctions imposed under 28 U.S.C. § 1927 may
          only be imposed on counsel, not the client. See Oliveri v. Thompson, 803 F.2d at 1273. In addition,
          "[b]ecause the statute is penal in nature…and is to be strictly construed, no vicarious liability should
          be imposed on third parties, such as uninvolved partners of violators or law firms. To extend liability
          beyond violators would not conform with the punitive nature of the statute." Joseph, SANCTIONS
          TREATISE at 380.

 Wolters Kluwer Fin. Servs., Inc. v. Scivantage, 525 F. Supp.2nd 448, 538 (S.D.N.Y. 2007); see also CPR Assoc., Inc.
 v. Se. Pa. Chapter of Am. Heart Ass'n, CIVIL ACTION No. 90-3758, 1992 U.S. Dist. LEXIS 13703, at *30-31 (E.D.
 Pa. Sep. 3, 1992) (citing G. Joseph, Sanctions: The Federal Law of Litigation Abuse at 320 (1989), “Because the
 statute is penal in nature, however, and is to be strictly construed, no vicarious liability should be imposed on third
 parties, such as uninvolved partners of violators or law firms. To extend liability beyond violators would not conform
 with the punitive nature of the statute or the requirement that it be strictly construed.”).

          With respect to the imposition of sanctions against law firms because of the misconduct by one of the firm’s
 attorneys by a court through its inherent powers, the district court stated, “…a finding of bad faith is personal to the
 offender and thus cannot be attributed to another, such as an offending attorney's client or law firm, through such legal
 doctrines as vicarious liability. Joseph, SANCTIONS TREATISE at 446.” Id.

                                                            11

Case 3:19-bk-07235            Doc 111 Filed 07/27/21 Entered 07/27/21 15:10:42                                Desc Main
                                     Document    Page 11 of 14
        Although not in the context of whether a “law firm”, together with one of its attorneys, can

 also be found in contempt and/or subject to sanctions based upon such attorney’s misdeeds, the

 following case addressed whether certain types of misdeeds by an attorney should be imputed

 pursuant to vicarious liability principles. In Barrett v. Jones, Funderburg, Sessums, Peterson &

 Lee, LLC, 27 So. 3d 363 (Miss. 2009), the Mississippi Supreme Court addressed the propriety of

 a trial court’s imposition of sanctions against all then existing members of the Scruggs Katrina

 Group (SKG), a joint venture, along with attorney Don Barrett and attorney Richard Scruggs

 individually, based upon the misconduct of Richard F. Scruggs, who pleaded guilty to conspiracy

 to bribe the trial judge in the underlying fee dispute lawsuit over attorneys' fees filed by a former

 co-venturer, the law firm of Jones, Funderburg, Sessums, Peterson & Lee, LLC (the Jones Firm).

 Id. at 364. On appeal of such sanctions, the Barrett Firm; Don Barrett, individually; and the

 Lovelace Firm contended, inter alia, that: the imputation of Richard Scruggs's bad-faith

 misconduct to the appellants exceeded the circuit court's inherent power to sanction; and the court

 erred by sanctioning the appellants because Richard Scruggs had acted outside the ordinary

 course of business of the joint venture. Id. at 364-365. As to those contentions, the Mississippi

 Supreme Court determined that the trial court had the discretionary authority to impose sanctions

 against SKG based upon the acts of a single partner that occurred in the ordinary course of business

 of SKG; however, the Court concluded that the trial court erred by finding that Richard Scruggs's

 misconduct occurred in the ordinary course of SKG’s business and reversed the order of sanctions

 against the appellants/defendants. Id.

        GKH asserts that the Trustee has failed to establish that the proposed settlement with the

 Chase parties is in the best interest of the bankruptcy estate and the Trustee’s Motion to Approve

 Compromise and Settlement should not be approved. Neither the legitimate creditors of the Debtor,

                                                  12

Case 3:19-bk-07235       Doc 111 Filed 07/27/21 Entered 07/27/21 15:10:42                  Desc Main
                                Document    Page 12 of 14
 including GKH, nor this Court can determine the extent of the benefit the estate will receive by

 waiving potential defenses the estate might have against the Chase parties’ claims.

          Furthermore, for the Chase parties to have a claim against the estate, and currently they

 have no claim, specific evidence of the Debtor’s bad faith must be shown, rather than simply

 imputing Mr. Manookian’s bad faith to his law firm. Wolters Kluwer Fin. Servs., 564 F.3d at 114.

 A finding of bad faith is personal to the offender and cannot be attributed to another, such as an

 offending attorney’s client or law firm, through such legal doctrines as vicarious liability. G.

 Joseph, Sanctions: The Federal Law of Litigation Abuse at 446. Mr. Manookian’s misconduct in

 violating a lawful court order, even if true, is not an act taken within the scope of his authority as

 a licensed attorney and cannot be used to bind his employer, the Debtor.

          GKH submits that it is likely that no sanctions will be awarded against the Debtor and the

 Chase parties will have no claim in the bankruptcy estate. As the Trustee has estimated that

 litigation expenses might “possibly” exceed $150,000,2 it is not in the best interest of the estate to

 allow the Chase claim in an amount exceeding that expense.

          For the foregoing reasons, GKH submits that the Trustee’s Motion to Approve

 Compromise and Settlement should be denied.




 2
  GKH is willing to consider defending the Trustee in any claim by the Chase parties with a limitation as to the
 maximum amount that the Trustee would have to pay.

                                                          13

Case 3:19-bk-07235           Doc 111 Filed 07/27/21 Entered 07/27/21 15:10:42                            Desc Main
                                    Document    Page 13 of 14
                                               Respectfully submitted,

                                               GRANT KONVALINKA & HARRISON, P.C.

                                               By:    s/John P. Konvalinka
                                                      John P. Konvalinka (BPR #001780)
                                                      Harry R. Cash (BPR #009385)
                                                      633 Chestnut Street, Suite 900
                                                      Chattanooga, TN 37450-0900
                                                      jkonvalinka@gkhpc.com
                                                      hcash@gkhpc.com
                                                      (423) 756-8400
                                                      (423) 756-6518 (facsimile)



                                 CERTIFICATE OF SERVICE

         I hereby certify that on July 27, 2021, a true and exact copy of the foregoing Objection to
 Trustee’s Motion to Approve Compromise and Settlement was filed electronically. Notice of this
 filing will be sent by operation of the Court’s electronic filing system to all parties indicated on
 the Notice of Electronic Filing. In addition, a copy was sent by regular U.S. mail with sufficient
 postage thereon to deliver same to the following:

        Jeanne Ann Burton, Trustee
        Jeanne Ann Burton, PLLC
        4117 Hillsboro Pike, Suite 103-106
        Nashville, TN 37215

        United States Trustee
        701 Broadway
        Customs House, Suite 318
        Nashville, TN 37203

        Phillip G. Young, Jr.
        Thompson Burton PLLC
        One Franklin Park
        6100 Tower Circle, Suite 200
        Franklin, TN 37067

                                                              /s/ John P. Konvalinka




                                                 14

Case 3:19-bk-07235       Doc 111 Filed 07/27/21 Entered 07/27/21 15:10:42                 Desc Main
                                Document    Page 14 of 14
